Order and judgment (one paper) of the Supreme Court, Westchester County, entered June 8, 1976, modified, on the law, by adding to the sixth decretal paragraph thereof a provision that the County of Westchester and the Westchester County Playland Commission, in successive summer sea*654sons, need only offer seasonal positions to those individual petitioners who have accepted and performed such seasonal employment in the prior summer season. As so modified, order and judgment affirmed insofar as appealed from, without costs or disbursements. No findings of fact were presented for review. The record on this appeal supports Special Term’s dismissal of the article 78 proceeding and taxpayer’s action. The modification is made in accordance with the agreement reached by the parties upon the argument of this appeal. Hopkins, Acting P. J., Latham, Margett, Damiani and Shapiro, JJ., concur.